Citation Nr: 0503819	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
(including service in Vietnam from October 1968 to June 
1970), and from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim on appeal.  


FINDING OF FACT

The weight of the competent and probative medical evidence of 
record indicates that a diagnosis of PTSD consistent with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) has not been established.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in March 2002 and July 2003, the RO informed 
the appellant of the VCAA and its potential effect on his 
claims.  In addition, the appellant was advised, by an April 
2000 statement of the case (SOC), mailed to the veteran in 
May 2000, and two Supplemental Statements of the Case (SSOCs) 
issued subsequently (in January 2002 and October 2003) of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  The SOC and SSOCs also advised him 
of the evidence that was of record.  The Board therefore 
believes that appropriate notice has been given in this case.  
The record contains copious medical records, both private and 
VA, and neither the veteran nor his representative has 
provided or identified any additional evidence which must be 
obtained for a complete record, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his PTSD claim has been obtained and associated with the 
claims file.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, the record contains 
numerous VA examination reports, including the most recent 
one dated in September 2003.   

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claim.  He 
has also been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding the matter being decided today (as to the 
left knee only) for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Notwithstanding the lack of a diagnosis of a 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

With specific reference to post-traumatic stress disorder 
(PTSD), establishing service connection for PTSD requires (1) 
a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994), of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau, 
supra, 9 Vet. App. at 395-96.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), subsequently codified at 
38 C.F.R. § 3.304(f) (2003) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law in 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Evidence 
of behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim that 
is based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor and allowing him or 
her the opportunity to furnish this type of 
evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or 
mental health professional for an opinion as 
to whether it indicates that a personal 
assault occurred..

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004). 

A review of the record demonstrates that the RO considered 
the former version of the PTSD regulation, and did not 
provide the current version in the October 2003 SSOC.  
However, the Board finds that the amended regulation, as 
applicable to this case, is essentially of the same effect 
(except for the additional provisions pertaining to personal 
assault), and that the veteran will not be prejudiced by our 
going forward to decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, to whatever extent 
one version of the regulation may be more advantageous to the 
appellant, the Board will apply that version. 

III.  Factual Background

The veteran filed his original PTSD claim in November 1998.  

His service entrance examination when the veteran enlisted in 
the Army, in June 1968, was negative for any psychiatric 
abnormality.  The service medical records (SMRs) show that, 
in November 1970, the veteran sustained a fracture on the 
left side of the head following an assault by unknown persons 
in Colorado..  He was hospitalized for three days and given a 
temporary limited-duty profile.  An entry dated in December 
1970 reflects that the veteran was seen for a mental hygiene 
consultation after acting irrationally, threatening people 
and demanding disability payment.  The intake note reported 
that he had taken some kind of orange pill that morning, and 
then began acting irrationally.  His first sergeant reported 
no previous drug problem.  He had struck several people and 
was confined in the post stockade.  The May 1971 discharge 
examination noted no psychiatric abnormality.  

An examination for enlistment in the Navy, conducted in 
February 1974, included a report of medical history in which 
the veteran made no complaint of any psychiatric abnormality.  
The clinical evaluation noted his psychiatric condition to be 
normal.  The SMRs indicate that the veteran was arrested for 
driving while intoxicated and possession of marijuana in 
April 1975.  He was removed from his normal tasks and 
assigned to work in the barracks, which he said caused him 
extreme job dissatisfaction and frustration, characterized as 
an adult situational reaction.  He was seen in psychiatric 
consultation, and diagnosed with an adjustment reaction.

An April 1976 examination for extension on active duty was 
negative for any complaints or findings of psychiatric 
abnormality.  Examination upon discharge from the Navy, in 
April 1977, also reported the veteran's psychiatric condition 
as normal.

A VA examination was conducted in August 1977, at which time 
no complaints of a psychiatric nature were reported and 
psychiatric evaluation was normal.  

The record contains an undated statement from a licensed 
counselor indicating that he had treated the veteran since 
February 1996 for anxiety and depression.  

VA medical records reflect that VA initially saw the veteran 
in 1998, at which time PTSD was diagnosed.  VA records dated 
in August and September 1998 document symptoms including 
anxiety, depression, flashbacks, and panic attacks.  A 
psychiatric evaluation was conducted in September 1998 at 
which time diagnoses of PTSD, major depressive disorder, and 
a history of alcohol dependence in remission for many years 
were made.  

The record also contains a psychological evaluation conducted 
for purposes of the veteran's employer by Dr. H. in October 
1998.  Diagnoses of: delusional disorder (persecutory type); 
PTSD, by history (diagnosed by VA in 1998); and paranoid 
personality disorder were made.

In correspondence from the veteran dated in January 1999, he 
explained that during service he was associated with the 
145th AVN. Bn. 118th Assault Helicopter Company, 1st AVN 
Division, 12th AVN Group, at a base camp in Phu Loi, where he 
served as a supply clerk specialist and petroleum storage 
specialist.  The veteran identified several stressors 
associated with his Vietnam experience, and also noted that 
he had experienced stressors in conjunction with his 
employment with the US Postal Service, where he had worked 
for 17 years.  

A VA PTSD examination was conducted in April 1999.  The 
examiner reported that, altogether, the veteran had paranoid 
personality, paranoid ideation, and very few manifestations 
which could be classified as PTSD.  The examiner did identify 
PTSD manifestations of sleep disturbance and flashbacks, but 
noted that these alone do not qualify for a diagnosis of 
PTSD.  The examiner observed that Dr. H. correctly diagnosed 
delusional disorder (October 1998) and paranoid personality 
organization.  A diagnosis of delusional disorder with 
paranoid ideation and paranoid personality was made.  

Service connection for PTSD was denied in a July 1999 rating 
action, in the absence of a clear diagnosis of PTSD.  

Subsequently, a May 1999 evaluation conducted by the Texas 
Rehabilitation Commission was received.  The report indicated 
that the veteran had been a mail handler for the post office, 
but that he had retired in March 1999 due to PTSD.  He 
complained of symptoms including flashbacks, secondary to 
emotional stress related to his job and secondary to his 
Vietnam experiences.  A diagnosis of PTSD was made.

A September 1999 VA record reflect that the veteran was seen 
for evaluation, at which time he had symptoms including 
trouble sleeping and some infrequent nightmares and 
flashbacks of his Vietnam experiences.  Diagnoses of PTSD, by 
history, and major depression, were made.

A VA PTSD examination was conducted in September 2000 by a 
panel of two physicians, and the evidence in the claims 
folder was reviewed.  Diagnostic impressions of major 
depression, recurrent with psychotic features, and alcohol 
dependence in remission, were made.  The examiners opined 
that the veteran's psychiatric condition did not meet the 
DSM-IV criteria for PTSD.  

The veteran and his wife presented testimony at a hearing 
held at the RO in May 2001.  The veteran indicated that he 
received treatment from VA and the local Vet Center, where he 
participated in group counseling.  He testified that he had 
been denied Social Security disability benefits in 1999, 
immediately after he retired from the postal service.  

The record also contains two statements from Dr. I. dated in 
August 2002.  Dr. I. stated that the veteran had been under 
his care due to a diagnosis of PTSD, and noted that the 
veteran was in treatment with medications.  The doctor stated 
that this illness was affecting the veteran's work.  Medical 
records of Dr. I. show that he initially saw the veteran in 
August 2002 and treated him in August and September 2002.  
When initially seen in August 2002, the veteran complained of 
a two-year history of depression, and increased stress and 
harassment at his work place.  A past history of PTSD, 
treated by VA, was noted.  A record later in August 2002 
shows a diagnosis of PTSD. 

A private medical statement dated in May 2003 reflects that 
the veteran was hospitalized at a private medical center in 
May 2003, during which time the veteran's attending 
physician, Dr. K., diagnosed bipolar disorder.   

VA medical records include entries dated in May and August 
2003, describing the veteran's diagnosed disorders as PTSD 
and bipolar disorder.  

A VA examination of mental disorders was conducted in 
September 2003, and it was reported that the reason for the 
examination was to establish whether the criteria for a 
diagnosis of PTSD were met.  The report indicated that the 
veteran did not have any psychiatric treatment during 
service, but that he did have several disciplinary problems.  
The examiner also observed that, post-discharge, various 
diagnoses had been made including: schizophrenia, depression, 
bipolar disorder, panic disorder, affective disorder, and 
generalized anxiety, reflecting quite a bit of uncertainty as 
to the appropriate diagnosis.  The examiner indicated that he 
had seen the veteran in April 1999 and had diagnosed 
delusional disorder.  He also noted that several other 
medical professionals had diagnosed PTSD.  

The examiner noted that the veteran was on medications 
including Lithium, Ativan, and Zyprexa, and stated that the 
veteran had shown much improvement since the examiner had 
last seen him in 1999.  The examiner reported that the 
veteran was unable to prove or demonstrate to him that he had 
really traumatic experiences in service.  The examiner 
reported that the veteran thought that the mere fact that he 
served in Vietnam and had once come under enemy attack was 
enough to support a PTSD diagnosis, but the examiner 
explained that this does not really fulfill the diagnostic 
criteria.  The report stated that the veteran served in a 
helicopter unit as a field distribution specialist, supplying 
the helicopters with fuel and other materials in the Song Be 
area in Vietnam, close to the Cambodian border.  It was noted 
that the veteran had no significant combat experience, with 
the exception of one enemy attack on his base.  It was noted 
that the veteran was not wounded, and was not awarded any 
decorations indicative of combat participation.  

In summary, the examiner concluded that the he could not 
confirm a PTSD diagnosis for the veteran, but noted that he 
had seen cases where a veteran had previously had PTSD, but 
had totally recovered, and stated that this could be the case 
in this instance.  The examiner also stated that even if 
other examiners had diagnosed PTSD, the veteran was 
completely all right at present, and was not affected by any 
drawback because of PTSD.  An Axis I diagnosis of bipolar 
disorder, based on previous examinations, was made.  

IV.  Analysis

As previously stated, establishing service connection for 
PTSD requires: (1) a current medical diagnosis of PTSD 
consistent with the criteria set forth in DSM-IV; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).

With regard to the history of the veteran's suffering a head 
injury during his first period of active service, in 1970, 
the Board observes that the RO granted service connection for 
residuals of fractured skull, evaluated as zero percent 
disabling.  However, he has never contended that the assault 
which led to that injury caused any psychiatric disorder, to 
include PTSD.  The record shows several subsequent medical 
examinations, coincident with his separation from his first 
period of service in June 1971 and his entrance, extension, 
and separation from his second period of service from 1974 to 
1977, which are negative for any indication of any kind of 
psychiatric disability.  Thus, the Board finds that this 
claim is not based upon an allegation of PTSD secondary to 
personal assault.

In this case, the critical inquiry involves whether the 
evidence establishes a current diagnosis of PTSD in 
accordance with the DSM-IV criteria, resulting from alleged 
in-service stressors.  There is no question that the veteran 
currently manifests a psychiatric disorder which has been 
variously diagnosed as PTSD, major depressive disorder, 
bipolar disorder, schizophrenia, and anxiety.  

PTSD diagnoses were made at the following times:  by VA as 
shown in medical records dated from August 1998 forward; 
during a May 1999 private evaluation conducted for employment 
purposes; and in August 2002 by Dr. I.  On the other hand, VA 
examinations conducted in April 1999, September 2000, and 
September 2003, as well as a private psychological evaluation 
performed in October 1998 and a private evaluation conducted 
in May 2003, all show that the examiners concluded that a 
PTSD diagnosis was not warranted.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

A critical analysis of the PTSD diagnoses which have been 
made does not reflect that the diagnoses were made based on 
any particular military stressor identified by the appellant, 
were made upon review of the veteran's service medical 
records or clinical history, or that these diagnoses were 
made in accordance with the DSM-IV criteria.  In fact, as for 
all three medical professionals who diagnosed PTSD, it 
appears that they obtained the veteran's service medical 
information solely from the veteran.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  An initial review of the VA outpatient records (1998 
and forward PTSD diagnosis), the May 1999 private evaluation 
and the 2002 records of Dr. I. might appear, upon superficial 
evaluation, to support the veteran's claim, but a close 
analysis shows that it does not.  None of this evidence 
factually establishes or explains any specific military 
stressor which would support a diagnosis of PTSD, and the VA 
records, the May 1999 examination report and Dr. I.'s 2002 
records all implicate the veteran's post-service employment 
as a source productive of his PTSD.  

The Board finds that, collectively, the VA examinations dated 
from April 1999 to September 2003, none of which shows a 
diagnosis of PTSD, constitute the most probative evidence on 
file.  During the 1999 VA examination, the examiner did 
identify PTSD manifestations of sleep disturbance and 
flashbacks, but noted that these alone did not qualify to 
support a diagnosis of PTSD.  The examiner observed that 
Dr. H. correctly diagnosed delusional disorder (October 1998) 
and paranoid personality organization.  Significantly, the VA 
examination of September 2000 was conducted by a panel of two 
doctors, with the benefit of a complete review of the 
veteran's service medical records and previous medical 
history.  Diagnostic impressions of major depression, 
recurrent, with psychotic features; and alcohol dependence, 
in remission; were made, and the examiners specifically 
opined that the veteran's psychiatric condition did not meet 
the DSM IV criteria for PTSD.  

The veteran's most recent PTSD examination was his September 
2003 VA examination, which did not show a diagnosis of PTSD.  
Again, that examination was conducted with the benefit of a 
complete review of the veteran's service medical records and 
previous medical history.  The examiner concluded that the he 
could not confirm a PTSD diagnosis for the veteran.  An Axis 
I diagnosis of bipolar disorder, based on previous 
examinations, was made.  The examiner reported that the 
veteran was unable to prove or demonstrate to him that he had 
undergone sufficiently traumatic experiences in service to 
support a PTSD diagnosis.  The examiner reported that the 
veteran believed that the mere fact that he had served in 
Vietnam and had once come under enemy attack was enough to 
support a PTSD diagnosis, but the examiner explained that, 
based upon the medical evidence pertraining to this veteran, 
that would not fulfill the DSM IV criteria.  

As previously noted, private evaluations conducted in October 
1998 and May 2003 also failed to establish a diagnosis of 
PTSD, instead diagnosing delusional disorder and paranoid 
personality disorder; as well as bipolar disorder, 
respectively.

In short, neither the weight of the evidence nor the most 
probative evidence establishes the existence of a current 
diagnosis of PTSD consistent with the criteria found in DSM-
IV.  Accordingly, the Board need not address the presence or 
absence of the additional elements required under 38 C.F.R. § 
3.304(f) (2004) to warrant service connection for PTSD.  As 
the evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102,; Gilbert, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


